             Case 1:20-cv-07203-KHP Document 17 Filed 10/27/20 Page 1 of 12



BUCHANAN INGERSOLL & ROONEY PC
50 South 16th Street, Suite 3200
Philadelphia, PA 19102
Andrew G. Hope, Esq. (NY Bar ID No. 4913547)
Email: andrew.hope@bipc.com                                                        10/27/2020
(215) 665-5322
ATTORNEYS FOR DEFENDANT

                              UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF NEW YORK

                                                        )
JOSUE ROMERO, on behalf of himself                      )
and all others similarly situated,                      )
                                                        )
                Plaintiffs,                             )      Case No. 1:20-cv-07203-GHW
                                                        )
        V.                                              )
                                                        )
PALMETTO MOON, LLC,                                     )
                                                        )
                Defendant.                              )

_________________                                       )


                                         CONSENT DECREE

        1.      This Consent Decree is entered into as of the Effective' Date, as defined below in

Paragraph 10, by and between the following parties: Plaintiff JOSUE ROMERO ("Plaintiff'), and

Defendant, PALMETTO MOON, LLC. ("Defendant"). Plaintiff and Defendant shall hereinafter be

collectively referred to as, the "Parties" for the purposes and on the terms specified herein.

                                              RECITALS

       2.      Title III of the Americans with Disabilities Act of 1990 ("ADA"), 42 U.S.C. §§ 12181-

12189 ("ADA") and its implementing regulation, 28 C.F.R. pt. 36, prohibit discrimination on the basis of

disability in the full and equal enjoyment of the goods, services, facilities, privileges, advantages, and

accommodations by any private entity that owns, leases (or leases to), or operates any place of public

accommodation. 42 U.S.C. § 12182(a); 28 C.F.R. § 36.201(a).

                                                    1
              Case 1:20-cv-07203-KHP Document 17 Filed 10/27/20 Page 2 of 12



         3.       On or about September 3, 2020 Plaintiff filed this lawsuit in the U.S. District Court for

 the Southern District of New York entitled JOSUE ROMERO v. PALMETTO MOON, LLC (Docket

 No. 1:20-cv-07203-GHW) (the "Action"). The Plaintiff alleged that Defendant's website:

 www.palmettomoononline.com (the "Website"), is not fully accessible to individuals with disabilities

 in violation of Title III of the Americans with Disabilities Act of 1990 ("ADA"), the New York State

 Human Rights Law ("NYSHRL"), the New York State Civil Rights Law ("NYSCRL"), and the New

 York City Human Rights Law ("NYCHRL").

         4.       Defendant expressly denies that the Website violates any federal, state or local law,

 including the ADA, NYSHRL, NYSCRL, and the NYCHRL, and any other wrongdoing or liability

 whatsoever. By entry into this Consent Decree, Defendant does not admit any wrongdoing.

         5.       This Consent Decree resolves, settles, and compromises all issues between the Parties

 in the Action.

        6.        This Consent Decree is entered into by the Plaintiff, individually.

                                             JURISDICTION

        7.        Plaintiff alleges that Defendant is a private entity that owns and/or operates the

 Website which is available through the internet to personal computers, laptops, mobile devices,

 tablets, and other similar technology. Plaintiff contends that Defendant's Website is a service,

 privilege, or advantage of the Defendant's physical locations, thus rendering it a public

 accommodation subject to Title III of the ADA 42 U.S.C. §12181(7); 12182(a). Defendant denies

 that its Website is a public accommodation or a place of public accommodation or is otherwise subject

 to Title III of the ADA. Nothing in this Consent Decree shall be construed as a ruling on this issue.

        8.        This Court has jurisdiction over this action under 28 U.S.C. § 1331, and 42 U.S.C. §

12188. The Parties agree that for purposes of the Action and this Consent Decree venue is appropriate.




                                                      2
              Case 1:20-cv-07203-KHP Document 17 Filed 10/27/20 Page 3 of 12



                                         AGREED RESOLUTION

         9.      Plaintiff and Defendant agree that it is in the Parties' best interest to resolve the Action on

mutually agreeable terms without further litigation. Accordingly, the Parties agree to the entry of this

Consent Decree without trial or further adjudication of any issues of fact or law raised in Plaintiff’s

Complaint. In resolution of this action, the Parties hereby AGREE to the following:

                                               DEFINITIONS

        10.     Effective Date means the date on which this Consent Decree is entered on the Court's

Docket Sheet following approval by the Court.

        11.     Reasonable Efforts means, with respect to a given goal or obligation, the efforts that a

reasonable person or entity in Defendant's position would use to achieve that goal or obligation. Any

disagreement by the Parties as to whether Defendant has used Reasonable Efforts as provided for under

this Consent Decree shall be subject to the dispute resolution procedures set forth in paragraphs 16 through

29 of this Consent Decree. Reasonable Efforts shall be interpreted so as to not require Defendant to

undertake efforts whose cost, difficulty or impact on Defendant's Website could constitute an undue

burden, as defined in Title III of the ADA but as applied solely to Defendant's Website - as though they

are collectively a standalone business entity, or which could result in a fundamental alteration in the

manner in which Defendant operates its Website - or the primary functions related thereto, or which could

result in a loss of revenue or traffic on its Website-related operations.

                                                   TERM

        12.     The term of this Consent Decree shall commence as of the Effective Date and remain in

effect for the earlier of: (1) twenty-four (24) months from the Effective Date; or (b) the date, if any, that

the regulations are adopted in the Department of Justice's anticipated proposed regulations for




                                                       3
              Case 1:20-cv-07203-KHP Document 17 Filed 10/27/20 Page 4 of 12



 websites under Title III of the ADA.

                        GENERAL NONDISCRIMINATION REQUIREMENTS

        13.     Pursuant to the terms of this Consent Decree, Defendant:

                   a.    shall not deny persons with a disability (as defined under the ADA), including

                         the Plaintiff, the opportunity to participate in and benefit from the goods,

                         services, privileges, advantages, and accommodations through its Website as

                         set forth herein. 42 U.S.C. § 12182(b)(l)(A)(i); 28 C.F.R. § 36.202(a);

                    b. shall use Reasonable Efforts to provide persons with a disability (as defined

                         under the ADA), including the Plaintiff, an equal opportunity to participate in

                         or   benefit   from   the   goods,   services,   privileges,   advantages,   and

                         accommodations provided through its Website as set forth herein. 42 U.S.C. §

                         12182(b)(2)(A)(ii); 28 C.F.R. § 36.202(b); and

                   c. shall use Reasonable Efforts to ensure that persons with a disability (as defined

                         under the ADA), including the Plaintiff, are not excluded, denied services,

                         segregated, or otherwise treated differently because of the absence of auxiliary

                         aids and services, through its Website as set forth herein. 42 U.S.C. §

                         12182(b)(2)(A)(iii); 28 C.F.R. § 36.303.

                          COMPLIANCE WITH TITLE III OF THE ADA

        14.    Web Accessibility Conformance Timeline: Defendant shall ensure full and equal

enjoyment of the goods, services, privileges, advantages, and accommodations provided by and

through the Website according to the following timeline and requirements provided that the following

dates will be extended in the instance that the Department of Justice releases regulations for websites

under Title III of the ADA while this Consent Decree is in effect and which contain compliance dates

and/or deadlines further in the future than the dates set forth herein:

                   a.    Within eighteen (18) months of the Effective Date, the Defendant shall ensure that

                                                     4
              Case 1:20-cv-07203-KHP Document 17 Filed 10/27/20 Page 5 of 12
                      the Websites substantially conform to the Web Content Accessibility Guidelines

                        2.1 Level A and AA Success Criteria ("WCAG 2.0 AA") in such a manner so that

                        the Website will be accessible to persons with disabilities as set forth in Paragraph

                        206 below .

                   b. Defendant shall not be responsible for ensuring that third-party content or plug­

                        ins that are not owned by Defendant, but are otherwise located on the Website or

                        linked to from the Website, are accessible or otherwise conform to WCAG

                        2.1 AA.

                   c.   Between the Effective Date and eighteen (18) months from the Effective Date,

                        Defendant shall test the Website on a periodic basis with assistive technology such

                        as screen readers and screen magnifiers, and with users with disabilities who use

                        these technologies.

                                SPECIFIC RELIEF TO PLAINTIFF

        15.    Specific Relief: The Plaintiff and the Defendant have agreed to settle all matters

relating to costs, damages, attorneys' fees, experts' fees, and other financial matters, relating to any

alleged inaccessibility of the Website through a separate agreement (the "Settlement Agreement")

hereby incorporated by reference into this Consent Decree. The Settlement Agreement shall be

provided to the Court for inspection and review if the Court so requires in order to extend its

enforcement jurisdiction over the terms of the Settlement Agreement. The Court shall retain

jurisdiction to enforce the terms of this Consent Order and any related matters that may be filed

against the Defendant that implicate this Order.




                                                     5
              Case 1:20-cv-07203-KHP Document 17 Filed 10/27/20 Page 6 of 12



                          PROCEDURES IN THE EVENT OF DISPUTES

        16.     The procedures set forth in Paragraphs 17 through 19 must be exhausted in the event that

(i) Plaintiff alleges that Defendant has failed to meet its obligations pursuant to this Consent Decree or

(ii) Defendant alleges that there is a criteriona of WCAG 2.1 AA with which it cannot substantially

comply as set forth herein. There will be no breach of this Consent Decree by Defendant in connection

with such allegations until the following procedures have been exhausted.

        17.     If a party believes that the other party hereto has not complied in all material respects

with any provision of the Consent Decree, that party shall provide the other party with written notice

of non-compliance containing the following information: (i) the alleged act of non-compliance; (ii) a

reference to the specific provision(s) of the Consent Decree that is not being complied with in all

material respects; (iii) a statement of the remedial action sought by the initiating party; and (iv) a

reasonably detailed statement of the specific facts, circumstances and legal arguments supporting the

position of the initiating party. Plaintiff will notify Defendant in writing after the dates for compliance

set forth herein if Plaintiff believes that the Website is in any way not compliant with this Consent

Decree. Defendant will notify Plaintiff in writing if it believes there is a criteriona of this Consent

Decree with which it cannot substantially comply hereunder. All notifications must include

reasonable detail and shall be made in the manner set forth in Paragraph 22 and also shall be filed

on ECF.

       18.     Within thirty (30) days of either Party receiving notice as described in Paragraph 17, the

other Party will respond in writing to the notice. Such response must also be filed on ECF. Within fifteen

(15) days of receipt of the response, the Parties will meet by telephone, or in person, in an attempt to

informally resolve the issue. Any resolution shall also be reported to the Court via letter filed on ECF.

       19.     If the issue remains unresolved within thirty (30) days of the meeting referenced in

Paragraph 18, the Parties will each have an additional thirty (30) days to select an expert and the two

experts will mutually select an independent accessibility consultant with substantial experience in

                                                    6
              Case 1:20-cv-07203-KHP Document 17 Filed 10/27/20 Page 7 of 12
accessible website design who will evaluate the particular item(s) raised based on whether a person,

who has a disability and uses screen reader software and has average screen reader competency ("person with

a Visual Impairment who has average screen reader competency"), can adequately utilize the Website.

          20.    There will be no breach of this Consent Decree unless (a) the independent accessibility

 consultant determines that a particular item(s) cannot be accomplished by a person with a disability who

 has average screen reader competency using a prominent commercially available screen reader such as

 Jaws, Voiceover, or NVDA in combination with one of the following browsers (in versions of which

 that are currently supported by their publishers): Internet Explorer, Firefox, Safari and Chrome, or

 equivalent as it may exist in the future; and (b) Defendant fails to remedy the issue using Reasonable

 Efforts within a reasonable period of time of not less than ninety (90) days of receiving the accessibility

 consultant's opinion. If the accessibility consultant believes that a reasonable time using Reasonable

 Efforts to remedy the items found not to be usable is longer than ninety (90) days, then the Parties may

 agree on a longer time period without leave of Court so long as the extension is documented in writing

 and executed by the Parties to this Agreement or their respective counsel. If the accessibility consultant

 finds that a particular item found not to be usable cannot be remedied using Reasonable Efforts, Defendant

 shall not be obligated to remedy that item. The Parties shall provide the Court notice of any finding and

 resolution achieved through this process via a letter filed on ECF.

         21.     Any of the time periods set forth in Paragraphs 17 through 20 may be extended by mutual

 agreement of the Parties.

         22.     Any notice or communication required or permitted to be given to the Parties hereunder

 shall be given in writing by e-mail and by overnight express mail or United States first class mail,

 addressed as follows:




                                                     7
              Case 1:20-cv-07203-KHP Document 17 Filed 10/27/20 Page 8 of 12



                    For PLAINTIFF:                         Joseph H. Mizrahi, Esq.
                                                           Cohen & Mizrahi LLP
                                                           300 Cadman Plaza West, 12th Floor
                                                           Brooklyn, NY 11201
                                                           Email: joseph@cml.legal
                                                           Phone: 929-575-4175
                                                           Fax: 929-575-4195


                   For DEFENDANT:                          Andrew G. Hope, Esq.
                                                           Buchanan Ingersoll & Rooney, PC
                                                           50 South 16th Street, Suite 3200
                                                           Philadelphia, Pennsylvania 19102
                                                           Email: andrew.hope@bipc.com
                                                           Phone: (215) 665-5322
                                                           Fax: (215) 665-8760

                                            MODIFICATION

        23.     No modification of this Consent Decree shall be effective unless in writing and signed

by authorized representatives of all Parties.

                          ENFORCEMENT AND OTHER PROVISIONS

        24.     The interpretation and enforcement of this Consent Decree shall be governed by the

laws of the State of New York.

        25.     This Consent Decree contains the entire agreement of the Plaintiff and the Defendant

concerning the subject matter described in Paragraph 3, other than the terms of the Settlement Agreement,

and no other statement, promise, or agreement, either written or oral, made by any party or agent of any

party, that is not contained in this Consent Decree, and concerns the subject matter described in Paragraph

3, shall be enforceable, other than the Settlement Agreement.

       26.     If any provision of this Consent Decree is determined to be invalid, unenforceable, or

otherwise contrary to applicable law, such provision shall be deemed restated to reflect as nearly as

possible and to the fullest extent permitted by applicable law its original intent and shall not, in any

event, affect any other provisions, all of which shall remain valid and enforceable to the fullest extent




                                                     8
Case 1:20-cv-07203-KHP Document 17 Filed 10/27/20 Page 9 of 12
Case 1:20-cv-07203-KHP Document 17 Filed 10/27/20 Page 10 of 12
Case 1:20-cv-07203-KHP Document 17 Filed 10/27/20 Page 11 of 12
Case 1:20-cv-07203-KHP Document 17 Filed 10/27/20 Page 12 of 12
